                Case 20-40157-KKS        Doc 104     Filed 08/19/20    Page 1 of 38




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF FLORIDA
                                 TALLAHASSEE DIVISION

In re:
                                                              Case No. 20-40157-KKS
STEVEN M. LEONI,
                                                              Chapter 11
      Debtor.
______________________________________/

BBX CAPITAL ASSET MANAGEMENT, LLC'S MOTION FOR RECONSIDERATION
  OF ORDER GRANTING, IN PART, AND DENYING, IN PART, BBX CAPITAL'S
  MOTION TO EXTEND TIME TO OBJECT TO DEBTOR'S DISCHARGE OR TO
      CHALLENGE WHETHER CERTAIN DEBTS ARE DISCHARGEABLE

         Creditor, BBX CAPITAL ASSET MANAGEMENT, LLC, (“BBX Capital”), by and

through undersigned counsel, and pursuant to Fed. R. Civ. P. 60 and Fed. R. Bankr. P. 9024,

moves that this Court reconsider its Order dated August 11, 2020, in which this Court denied, in

part, BBX Capital’s Motion To Extend Time To Object To Debtor’s Discharge Or To Challenge

Whether Certain Debts Are Dischargeable [ECF No. 80], and states:

                                          BACKGROUND

         1.       On June 26, 2020 (the “Petition Date”), Debtor, Steven M. Leoni (“Debtor”), filed

his voluntary Petition for relief [ECF No. 1] pursuant to Chapter 11 of Title 11 of the United

States Code (the “Bankruptcy Code”). The Debtor filed his Schedules of Assets and Liabilities

and Statement of Financial Affairs (collectively the “Schedules”) on April 17, 2020 [ECF No.

30], which Schedules were amended in part on April 30, 2020 [ECF No. 46] (the “Amended

Schedules”). The section 341 Meeting of Creditors was held on April 29, 2020 [ECF No. 44].

         2.       The deadline for objecting to Debtors’ discharge and/or challenging whether

certain debts are dischargeable was June 29, 2020 [ECF No. 14, § 7] (the “Objection to

Discharge Deadline”).




1860779v1 600595.0017
                Case 20-40157-KKS        Doc 104     Filed 08/19/20      Page 2 of 38




         3.       BBX Capital is a substantial pre-petition judgment creditor of Debtor, and is

investigating the facts and circumstances surrounding Debtor’s debt(s) and the filing of the

instant bankruptcy case, and will be seeking discovery in connection with potential objections to

either the dischargeability of certain debt(s), or to discharge of the Debtor’s debts in general.

         4.       On June 29, 2020, BBX Capital filed its Motion To Extend Time To Object To

Debtor’s Discharge Or To Challenge Whether Certain Debts Are Dischargeable (the “Motion To

Extend Time”) [ECF No. 80].

         5.       On July 13, 2020, Debtor filed an Objection [ECF No. 88].

         6.       On July 21, 2020, BBX Capital filed a Reply to Debtor's Objection [ECF No. 91].

         7.       On July 22, 2020, Debtor filed a Response to BBX Capital's Reply [ECF No. 93].

         8.       On July 23, 2020, the Court held a hearing on the Motion to Extend Time (the

“Hearing”).

         9.       On August 11, 2020, the Court entered an Order Granting, In Part, And Denying,

In Part, BBX Capital’s Motion To Extend Time (the “Order”) [ECF No. 100]. This Motion seeks

to have the Court reconsider the ruling in connection with the Order.

                                           ARGUMENT

         Rule 9024 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”) provides a mechanism for relief from a judgment or order by incorporating Rule 60 of

the Federal Rules of Civil Procedure (the “Federal Rules”). Additionally, Bankruptcy Rule

8002(b) explains that the time to appeal an order of the Bankruptcy Court is stayed while a

motion filed under Bankruptcy Rule 9024 remains pending.

         Bankruptcy Rule 9024states in pertinent part:

         On motion and upon such terms as are just, the court may relieve a party or party's
         legal representative from a final judgment, order, or proceeding for the following



1860779v1 600595.0017
                Case 20-40157-KKS       Doc 104     Filed 08/19/20     Page 3 of 38




         reasons: (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly
         discovered evidence which by due diligence could have not been discovered
         in time to move for a new trial under Rule 59(b); (3) fraud (whether heretofore
         denominated intrinsic or extrinsic), misrepresentation, or other misconduct of an
         adverse party; (4) the judgment is void; (5) the judgment has been satisfied,
         released or discharged, or a prior judgment upon which it is based has been
         reversed or otherwise vacated, or it is no longer equitable that the judgment
         should have prospective application; or (6) any other reason justifying relief from
         the operation of the judgment. The motion shall be made within a
         reasonable time, and for reasons (1), (2), and (3) not more than one year after the
         judgment, order, or proceeding was entered or taken.

         In particular, there are two provisions under Federal Rule 60 applicable here: Federal

Rule 60(b)(4) (the judgment is void) and Federal Rule 60(b)(6) (other equitable reasons).

    1. BBX Capital’s Right of And Entitlement To Due Process Was Violated When The Court
       Relied On Evidence Proffered During A Non-Evidentiary Hearing.

         BBX Capital submits its Motion pursuant to Federal Rules 60(b)(4) and 60(b)(6).

Generally, a judgment is void under Federal Rule 60(b)(4) “if [the Court] acted in a manner

inconsistent with due process of law.” Burke v. Smith, 252 F.3d 1260, 1263 (11th Cir. 2001).

“[I]f the motion is based on a void judgment under Rule 60(b)(4), the district court has no

discretion--the judgment is either void or it is not.... [T]he mere passage of time cannot convert

an absolutely void judgment into a valid one.” Jackson v. Fie Corp., 302 F.3d 515 (5th Cir.

2002). As an alternative theory, BBX Capital asserts that relief under Rule 60(b)(6) is

appropriate because the facts of this case make abundantly clear that the resolution of this case

was manifestly unjust.

         Under Federal Rule 60(b)(6) as incorporated in Bankruptcy Rule 9024, this Court may

grant a party relief from an order when justification exists for relief from the operation of the

order and the motion for the relief is made within a reasonable time after the entry of the

order. Thus, this Court is vested with discretion in matters of remedy and judicial administration

to vacate an order which, due to due process violations, does not promote the policies of



1860779v1 600595.0017
                Case 20-40157-KKS             Doc 104        Filed 08/19/20        Page 4 of 38




bankruptcy law. In this case, the Court took evidence by proffer in a non-evidentiary hearing,

which makes apparent that, under the circumstances, the Order should be vacated.

         "The fundamental requirement of due process is the opportunity to be heard at a

meaningful time and in a meaningful manner. Mathew v. Eldridge, 424 U.S. 319, 333 (1976)

(Internal quotation marks omitted). Because fundamental fairness requires that a party have the

opportunity to present evidence on the contested factual issues, the denial of this opportunity

renders a court's ensuing judgment void. See, Klapprott v. United States, 335 U.S. 601, 609

(1949) (stating that "if the hearing of evidence is a legal prerequisite to rendition of a valid . . .

judgment," the denial of the opportunity to be heard renders the judgment void); Thompson v.

Madison County Bd. of Educ., 476 F.2d 676, 678 (5th Cir. 1973) (noting the importance of an

opportunity to present evidence and concluding that "a court can only render a judgment after the

parties have been afforded a full and fair trial on the claims properly before the court"). Here, the

Order is void because the Court issued it based on evidence proffered by Berger Singerman’s

attorney at a non-evidentiary hearing without any evidence from BBX Capital.

         On July 6, 2020, the Court issued a Notice of Non Evidentiary Hearing via Telephone

Conference (the “Notice of Hearing”) [ECF No. 84]. As explicitly noted in the title of the Notice

of Hearing, the hearing was not an evidentiary hearing. At the Hearing, however, counsel for

Berger Singerman stated that “there’s a longstanding history between BBX and the debtor” and

that “BBX has had access and full access to information regarding the debtor, the debtor’s

financial situation for all of this time.”1 It should be noted that Berger Singerman is representing

itself in this proceeding as an unsecured creditor, and the Court’s favorable consideration of the

1
  BBX Capital had previously notified counsel for Berger Singerman that BBX Capital considers it a conflict of
interest for Berger Singerman to participate as counsel in this matter due to the fact that Berger Singerman had been
a long-standing bankruptcy legal counsel for BBX Capital, and its attorneys possess confidential and privileged
information concerning BBX Capital and its strategies and procedures. BBX Capital does not waive its right to seek
disqualification of Berger Singerman from participating as counsel in this matter.


1860779v1 600595.0017
                Case 20-40157-KKS       Doc 104      Filed 08/19/20     Page 5 of 38




Motion to Extend Time and granting the relief requested by BBX Capital would have no impact

on Berger Singerman’s claim, so that the only motive for making the inappropriate proffer of

evidentiary comments would be to prejudice Berger Singerman’s former client BBX Capital. A

copy of the Hearing Transcript is attached hereto as Exhibit “A”. The Order makes a finding of

fact that “BBX’s long history with Debtor militates against granting the extension requested[.]”

[ECF No. 100]. The Order further explains that this Court, among others, have held that an

extension under Bankruptcy Rule 4007(c) is inappropriate when a creditor has or should have

become aware of the actions underlying a § 523 claim due to prepetition dealings with the

debtor. Id. Although BBX Capital is aware of fraudulent transfers that took place, the recipient

of those transfers was not disclosed by Debtor prior to the June 29, 2020 deadline, and BBX

Capital is still in the process of uncovering more details regarding the transfers.

          It is clear from language of the Order that the Court took Berger Singerman’s proffer and

relied on it as evidence in in making findings of fact as contained in the Order without providing

BBX Capital the opportunity to conduct any sort of cross examination or to proffer evidence (at a

duly noticed evidentiary hearing) that it was unaware of the recipient of the transfers which is a

critical fact for assertion of its claims in a complaint. In other words, BBX Capital would testify

that although it has some financial documents in its possession, BBX Capital does not have “full

access” to information regarding Debtor as proffered by Berger Singerman’s counsel. In fact,

BBX Capital would testify that recent evidence received shortly prior to the Hearing by BBX

Capital illustrates that some of the financial documents submitted by Debtor to BBX Capital

contain false information. And without sufficient knowledge regarding who Debtor’s assets were

fraudulently transferred to, BBX Capital is unable to file a complaint challenging

dischargeability under § 523. Accordingly, the Court abused its discretion and deprived BBX




1860779v1 600595.0017
                Case 20-40157-KKS             Doc 104        Filed 08/19/20        Page 6 of 38




Capital of due process by relying on proffered evidence at a non-evidentiary hearing without

providing BBX Capital with the opportunity to present its own evidence.

         Notably, on July 22, 2020, one day before the Hearing2, BBX Capital received critical

evidence to support its claim under § 523 when counsel for Debtor’s wife emailed assignments

of Debtor’s ownership interests in Westwood Plaza and Westwood Manager, LLC to

undersigned counsel. A copy of the documents sent from Christine Leoni’s counsel received on

July 22, 2020 is attached hereto as Exhibit “B”. These assignments occurred in January

2008. Then, on Monday, July 27, 2020, counsel for Debtor emailed assignments of Debtor’s

interest in Leoni Properties, Inc. and Volare Real Estate Company and the Colesium, LLC. The

assignments also occurred in January 2008. All of these assignments, received just the day before

the Hearing and after the Hearing, reveal not only the recipient of Debtor’s fraudulent transfer,

but also that the personal financial statements that Debtor submitted to BankAtlantic in 2009

contained misrepresentations regarding Debtor’s assets. Specifically, the Debtor represented that

he had an ownership interest in various companies, including Westwood Plaza, LLC, Leoni

Properties, Inc. and Volare Real Estate Company and the Colesium, LLC. However, the

assignments, which BBX Capital had not previously been in the possession of, illustrate that he

had no such ownership interests.

         If the Hearing would have been noticed and held as an evidentiary hearing, BBX Capital

would have brought forth the evidence it received the day before the Hearing in order to prove

that it did not have the necessary knowledge to file a complaint challenging dischargeability

under § 523 prior to the June 29, 2020 deadline. However, since the Hearing was non-

evidentiary, BBX Capital was precluded from providing testimony or proffering any evidence in

2
  The response to the discovery request was due to be submitted by the Debtor before July 22, 2020, but whether for
strategic reasons or otherwise, the Debtor did not submit the information to the attorneys for BBX Capital until the
day before the Hearing.


1860779v1 600595.0017
                Case 20-40157-KKS       Doc 104     Filed 08/19/20     Page 7 of 38




support of its position. As a result, BBX Capital’s entitlement to procedural and substantive due

process has been violated, and the Order should be vacated.

          Alternatively, the production of the assignments the day before the Hearing and after the

Hearing constitute newly discovered evidence and a change in facts which would justify relief

from the Order. Federal Rule 60(b)(2) provides that newly discovered evidence that, with

reasonable diligence, could not have been discussed in time to move for a new trial, is also a

basis for reconsideration and relief from a judgment or order. Whether the timing of the late

production of the documents by the Debtor and his attorneys was by coincidence, inadvertence

or by intention, it precluded counsel for BBX Capital from fully understanding the significance

and import of the documents provided the day before the Hearing and precluded BBX Capital

from seeking to have an evidentiary hearing (or to even proffer to the Court at the Hearing)

additional valid reasons why the Motion to Extend Time should have been granted. Last-minute

production of discovery should not be allowed or condoned by the Court.

          WHEREFORE, Creditor, BBX CAPITAL ASSET MANAGEMENT, LLC, respectfully

requests that the Court reconsider and vacate the Order Granting, in Part, and Denying, in Part,

BBX Capital's Motion to Extend Time to Object to Debtor's Discharge or to Challenge Whether

Certain Debts are Dischargeable [ECF No. 100], and enter order granting the Motion To Extend

Time To Object To Debtor’s Discharge Or To Challenge Whether Certain Debts Are

Dischargeable [ECF No. 80], plus such further and other relief that this Court deems just and

proper.

Dated this 19th day of August, 2020.               Respectfully submitted,

                                                  TRIPP SCOTT, P.A.
                                                  Counsel for BBX Capital
                                                  110 Southeast 6th Street, 15th Floor
                                                  Fort Lauderdale, Florida 33301



1860779v1 600595.0017
                Case 20-40157-KKS      Doc 104     Filed 08/19/20      Page 8 of 38




                                                 Tel: (954) 525-7500
                                                 Fax: (954) 761-8475

                                                 By:    /s/Charles M. Tatelbaum
                                                        CHARLES M. TATELBAUM
                                                        Florida Bar No. 177540
                                                        cmt@trippscott.com
                                                        hbb@trippscott.com
                                                        eservice@trippscott.com
                                                        JERRY D. TAMAYO
                                                        Florida Bar No. 28532
                                                        jdt@trippscott.com
                                                        hbb@trippscott.com
                                                        eservice@trippscott.com
                                                        CHRISTINA V. PARADOWSKI
                                                        Florida Bar No. 0056708
                                                        cvp@trippscott.com
                                                        hbb@trippscott.com
                                                        eservice@trippscott.com



                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true copy of the foregoing has been served to all those listed

below via CM/ECF and to all those on the Matrix via U.S. Mail this 19th day of August, 2020,

on the parties listed below.

                                                  By:    /s/ Charles M. Tatelbaum




1860779v1 600595.0017
                Case 20-40157-KKS         Doc 104    Filed 08/19/20     Page 9 of 38




                                  ELECTRONIC MAILING LIST

                        20-40157-KKS Notice will be electronically mailed to:

                  Keith L. Bell, Jr. on behalf of Creditor Centennial Bank
                                kbell@clarkpartington.com,
    egordon@clarkpartington.com;hrice@clarkpartington.com;ldunlap@clarkpartington.com

                   Robert C. Bruner on behalf of Debtor Steven M Leoni
                               rbruner@brunerwright.com,
      melanie@brunerwright.com;twright@brunerwright.com;reception@brunerwright.com

                  Jason B. Burnett on behalf of Interested Party Christine S Leoni
       jason.burnett@gray-robinson.com, ken.jacobs@gray-robinson.com;kim.miller@gray-
                                          robinson.com

        Sherry F. Chancellor on behalf of Creditor The Bankruptcy Estate of James Rudnick
                        sherry.chancellor@yahoo.com, dandwh@aol.com

                  Charles F. Edwards on behalf of U.S. Trustee United States Trustee
                                    charles.edwards@usdoj.gov

                Travis Michael Morock on behalf of Creditor Beach Community Bank
                      morock@carverdarden.com, juszczyk@carverdarden.com

                  Edward J. Peterson, III on behalf of Interested Party James Rudnick
                            epeterson.ecf@srbp.com, epeterson@srbp.com

                   Brian G. Rich on behalf of Creditor Berger Singerman LLP
                                 brich@bergersingerman.com,
       efile@bergersingerman.com;rperez@bergersingerman.com;efile@ecf.inforuptcy.com

                Robert Sterling Rushing on behalf of Creditor Beach Community Bank
                      rushing@carverdarden.com, juszczyk@carverdarden.com

                                      United States Trustee
                                 USTPRegion21.TL.ECF@usdoj.gov

                    Byron Wright, III on behalf of Debtor Steven M Leoni
      twright@brunerwright.com, melanie@brunerwright.com;reception@brunerwright.com




1860779v1 600595.0017
                                  Case 20-40157-KKS     Doc 104        Filed 08/19/20   Page 10 of 38
Label Matrix for local noticing                BBX Capital Asset Management, LLC            Beach Community Bank
1129-4                                         c/o Tripp Scott, P.A.                        c/o Carver Darden
Case 20-40157-KKS                              110 S.E. 6th Street                          Attn: Robert S. Rushing
Northern District of Florida                   Suite 1500                                   801 W. Romana Street
Tallahassee                                    Fort Lauderdale, FL 33301-5039               Suite A
Wed Jul 1 13:45:25 EDT 2020                                                                 Pensacola, FL 32502-4628
Berger Singerman LLP                           Centennial Bank                              Florida Dept. of Labor/Employment Security
313 North Monroe Street                        c/o Keith L. Bell, Jr., Esq.                 c/o Florida Dept. of Revenue
Suite 301                                      Clark Partington                             P.O. Box 6668
Tallahassee, FL 32301-7643                     106 East College Ave., Suite 600             Tallahassee, FL 32314-6668
                                               Tallahassee, FL 32301-7721

Florida Dept. of Revenue                       Internal Revenue Service                     Secretary of the Treasury
Bankruptcy Unit                                P.O. Box 7346                                U.S. Treasury Department
P.O. Box 6668                                  Philadelphia, PA 19101-7346                  15th & Pennsylvania Ave.
Tallahassee, FL 32314-6668                                                                  Washington, DC 20220-0001


The Bankruptcy Estate of James Rudnick         U.S. Attorney (Tallahassee Office)           U.S. Securities & Exchange Commission
Sherry F. Chancellor, P.A.                     111 N. Adams Street                          Atlanta Reg Office and Reorg
619 West Chase Street                          Fourth Floor                                 950 E Paces Ferry Rd NE Ste 900
Pensacola, FL 32502-4711                       Tallahassee, FL 32301-7736                   Atlanta, GA 30326-1382


*Ameris Bank                                   *BBX Capital Asset Management, LLC           *BBX Capital Asset Management, LLC
225 South Main St.                             401 East Las Olas Blvd                       c/o Charles M. Tatelbaum/Tripp Scott, P.
Moultrie, GA 31768-4576                        Suite 800                                    110 S.E. 6th Street, 15th Floor
                                               Fort Lauderdale, FL 33301-4284               Fort Lauderdale, FL 33301-5004


*BBX Capital Asset Management, LLC             *BBX Capital Asset Management, LLC           *Banco Popular De Puert
c/o Christina Paradowski/Tripp Scott           c/o Jerry Tamayo/Tripp Scott, P.A.           Gpo Box 3228
110 S.E. 6th Street, 15th Floor                110 S.E. 6th Street, Fifteenth Floor         San Juan, PR 00936
Fort Lauderdale, FL 33301-5004                 Fort Lauderdale, FL 33301-5000


*Barclays Bank Delaware                        *Beach Community Bank                        *Brian G. Rich, Esq.
P.o. Box 8803                                  17 Eglin Parkway                             Berger Singerman LLP
Wilmington, DE 19899-8803                      Fort Walton Beach, FL 32548                  313 North Monroe Street, Ste. 301
                                                                                            Tallahassee, FL 32301-7643


*Byron Wright, III                             *Cap1/neimn                                  (p)CENTENNIAL BANK ATTN SPECIAL ASSETS
Bruner Wright, P.A.                            Po Box 30253                                 P O BOX 1028
2810 Remington Green Circle                    Salt Lake City, UT 84130-0253                CABOT AR 72023-1028
Tallahassee, FL 32308-8708


*Centennial Bank                               *Charles F. Edwards                          *Christine S. Leoni
c/o Keith L. Bell, Jr.                         Office of U.S. Trustee                       c/o Jason B. Burnett, Esq.
Clark Partington                               110 East Park Avenue                         GrayRobinson, P.A.
106 East College Avenue, Suite 600             Suite 128                                    50 North Laura Street, Suite 1100
Tallahassee, Florida 32301-7721                Tallahassee, FL 32301-7728                   Jacksonville, FL 32202-3611

*Citicards Cbna                                *Department of Business                      *Fannie Mae
Po Box 6217                                    and Professional Regulation                  c/o Carol King
Sioux Falls, SD 57117-6217                     8601 N Blairstone Rd                         14221 Dallas Parkway
                                               Tallahassee, FL 32399-0001                   Suite 1000
                                                                                            Dallas, TX 75254-2946
                               Case 20-40157-KKS     Doc 104           Filed 08/19/20   Page 11 of 38
*Hancock Whitney Bank                       *James Rudnick                                  (p)JPMORGAN CHASE BANK N A
8195 Point Meadows Way                      c/o Edward J. Peterson, Esq.                    BANKRUPTCY MAIL INTAKE TEAM
Jacksonville, FL 32256-9111                 Stichter, Riedel, Blain & Postler, P.A.         700 KANSAS LANE FLOOR 01
                                            110. E. Madison Street, Suite 200               MONROE LA 71203-4774
                                            Tampa, Florida 33602-4718

*Regions Bank                               *Robert Sterling Rushing                        *The Bankruptcy Estate of James Rudnick
720 North 39th Street                       Carver Darden                                   C/O Sherry F. Chancellor, Trustee
Birmingham, AL 35222-1112                   801 W. Romana Street                            619 West Chase Street
                                            Suite A                                         Pensacola, Florida 32502-4711
                                            Pensacola, FL 32502-4628

*Travis Michael Morock                      *Wells Fargo                                    BBX Capital Management, Inc.
Carver Darden                               P.O. Box 9210                                   c/o Tripp Scott, P.A. /Charles Tatelbaum
801 W. Romana Street                        Des Moines, IA 50306-9210                       110 S.E. 6th Street, #1500
Suite A                                                                                     Fort Lauderdale, FL 33301-5039
Pensacola, FL 32502-4628

Banco Popular De Puerto Rico                Bank of America                                 Beach Community Bank
PO Box 366818                               PO Box 851001                                   c/o Carver Darden
San Juan PR 00936-6818                      Dallas, TX 75285-1001                           801 West Romana Street, Suite A
                                                                                            Pensacola, FL 32502-4628


Berger Singerman LLP                        Dean Minardi                                    Doris Maloy, Leon County Tax Collector
313 N Monroe St                             551 East Georgia Street                         Attn: Tia Stanley
Suite 301                                   Tallahassee, FL 32303-6248                      P.O. Box 1835
Tallahassee, FL 32301-7643                                                                  Tallahassee, FL 32302-1835


INTERNAL REVENUE SERVICE                    JPMorgan Chase Bank, N.A.                       James M. Rudnick
POST BOX 7346                               s/b/m/t Chase Bank USA, N.A.                    P.O. Box 13633
PHILADELPHIA, PA 19101-7346                 c/o National Bankruptcy Services, LLC           Tallahassee, FL 32317-3633
                                            P.O. Box 9013
                                            Addison, Texas 75001-9013

James Rudnic                                (c)JAMES SAULS                                  LVNV Funding, LLC
c/o Bankruptcy Trustee Sherry Chancellor    3466 LAKESHORE DR                               Resurgent Capital Services
619 W. Chase St                             TALLAHASSEE FL 32312-1485                       PO Box 10587
Pensacola, FL 32502-4711                                                                    Greenville, SC 29603-0587


Laurie Dozier                               Peter Rosen                                     Regions Bank
1203 Miccosukee Road                        725 W Las Olas                                  P.O. Box 10063
Tallahassee, FL 32308-5077                  Fort Lauderdale, FL 33312-7146                  Birmingham, AL 35202-0063



Robinson, Kennon & Kendron, P.A.            State of Florida Professional                   United States Trustee
PO Box 1178                                 Licensing                                       110 E. Park Avenue
Lake City, FL 32056-1178                    2601 N. Blair Stone                              Suite 128
                                            Tallahassee, FL 32399-6563                      Tallahassee, FL 32301-7728


Wells Fargo Bank Nv Na                      Wells Fargo Bank, N.A.                          Christine Leoni
P O Box 31557                               Default Document Processing                     3951 Millers Bridge Rd.
Billings, MT 59107-1557                     MAC# N9286-01Y                                  Tallahassee, FL 32312-1055
                                            1000 Blue Gentian Road
                                            Eagan MN 55121-7700
                                 Case 20-40157-KKS              Doc 104        Filed 08/19/20        Page 12 of 38
James Rudnick                                          Jeff Sessions                                        Kris B. Robinson
c/o Edward J. Peterson, Esq.                           Office of the Attorney General                       Robinson, Kennon & Kendron, P.A.
Stichter, Riedel, Blain & Postler, P.A.                Main Justice Bldg., Rm. 511                          PO Box 1178
110 E. Madison St., Ste 200                            Tenth & Constitution                                 Lake City, FL 32056-1178
Tampa, Fl 33602-4718                                   Washington, DC 20530-0001

Robert C. Bruner                                       Steven M Leoni
Bruner Wright, P.A.                                    3951 W Millers Bridge Rd
2810 Remington Green Circle                            Tallahassee, FL 32312-1055
Tallahassee, FL 32308-8708




                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


*Centennial Bank                                       *Jpmcb Card                                          (d)Centennial Bank
P.O. Box 966                                           Po Box 15369                                         620 Chestnut Street
Conway, AR 72033                                       Wilmington, DE 19850                                 Conway, AR 72032




                                       Addresses marked (c) above for the following entity/entities were corrected
                                            as required by the USPS Locatable Address Conversion System (LACS).


James Sauls
3371 East Lakeshore Drive
Tallahassee, FL 32312




                   The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Byron Wright III                                    (d)Christine S Leoni                                 End of Label Matrix
Bruner Wright, P.A.                                    c/o Jason B. Burnett, Esq.                           Mailable recipients   64
2810 Remington Green Circle                            GrayRobinson, P.A.                                   Bypassed recipients    2
Tallahassee, FL 32308-8708                             50 North Laura Street                                Total                 66
                                                       Suite 1100
                                                       Jacksonville, FL 32202-3611
Case 20-40157-KKS   Doc 104   Filed 08/19/20   Page 13 of 38




                     Bankruptcy Court




                      Hearing before:

                    Judge Karen Specie

                       July 23, 2020




                              EXHIBIT A
       Case 20-40157-KKS   Doc 104   Filed 08/19/20   Page 14 of 38
Judge Karen Specie
July 23, 2020




  ____________________________________________________


  · · · · · · · · ·US BANKRUPTCY COURT

  · · · · FOR THE NORTHERN DISTRICT OF FLORIDA

  ____________________________________________________



  · · · · · TRANSCRIPT OF TELEPHONIC HEARING




  · · · · · · · · · · Pages 1 - 16


  ·   ·RE:·   · · · · · · ·STEVEN M. LEONI
  ·   ·CASE   No.:· · · · ·20-40157
  ·   ·DATE   TAKEN:· · · ·Thursday, July 23, 2020
  ·   ·TIME   OF EXCERPT:· 10:35 a.m. - 10:52 a.m.




  · · ·This cause came on to be heard telephonically
  at the time aforesaid, when the following
  proceedings were stenographically reported by:




  · · · · · · · · · · Tracy L. Brown




  Job No.: 144793




                           www.phippsreporting.com
                                (888) 811-3408
      Case 20-40157-KKS   Doc 104   Filed 08/19/20   Page 15 of 38
Judge Karen Specie
July 23, 2020

                                                                     Page 2
  APPEARANCES: (All parties appearing by Web
  Conference)

  On behalf of Steven Leoni:

  BYRON WRIGHT, ESQUIRE
  Bruner Wright, P.A.
  2810 Remington Green Circle
  Tallahassee, FL 32308
  850-385-0342
  twright@brunerwright.com

  On behalf of Christine Leoni:

  JASON BURNETT, ESQUIRE
  GrayRobinson PA
  50 N. Laura Street, Suite 1100
  Jacksonville, FL 32202-3611
  904-598-9929
  jason.burnett@gray-robinson.com

  On behalf of Berger Singerman:

  BRIAN RICH, ESQUIRE
  Berger Singerman LLP
  313 N. Monroe Street, Suite 301
  Tallahassee, FL 32301
  850-561-3010
  brich@bergersingerman.com

  On behalf of BBX:

  CHRISTINA PARADOWSKI, ESQUIRE
  Tripp Scott, PA
  110 SE 6th Street, Floor 15
  Ft. Lauderdale, FL 33301-5004
  954-525-7500
  cvp@trippscott.com

  On behalf of US Trustee:

  CHARLES EDWARDS, ESQUIRE
  Office of US Trustee
  110 E. Park Avenue, Suite 128
  Tallahassee, FL 32301
  850-942-1660
  charles.edwards@usdoj.gov

  CERTIFICATE OF REPORTER· · · · · · · · · · · · 16


                          www.phippsreporting.com
                               (888) 811-3408                                 YVer1f
      Case 20-40157-KKS   Doc 104   Filed 08/19/20   Page 16 of 38
Judge Karen Specie
July 23, 2020

                                                                     Page 3
  ·1· · · · · · ·The following proceedings began at 10:35
  ·2· ·a.m.:
  ·3· · · · · · ·MADAM CLERK:· This Honorable Court is
  ·4· · · · again in session.· Steven M. Leoni, Chapter 11,
  ·5· · · · case number 20-40157.· Before the Court are
  ·6· · · · motion to extend exclusivity period and motion
  ·7· · · · to extend time to object to dischargeability.
  ·8· · · · · · ·Scheduled via CourtCall, Mr. Wright?
  ·9· · · · · · ·MR. WRIGHT:· Good morning.· Byron Wright
  10· · · · for Steven Leoni.
  11· · · · · · ·MADAM CLERK:· Mr. Rich?
  12· · · · · · ·MR. RICH:· Good morning, Your Honor, this
  13· · · · is Brian Rich, R-I-C-H, from Berger Singerman
  14· · · · on behalf of Berger Singerman.
  15· · · · · · ·MADAM CLERK:· Mr. Edwards?
  16· · · · · · ·MR. EDWARDS:· Good morning, Your Honor.
  17· · · · Charles Edwards for the United States Trustee.
  18· · · · · · ·MADAM CLERK:· Ms. Paradowski?
  19· · · · · · ·MS. PARADOWSKI:· Yes.· Good morning.
  20· · · · Christina Paradowski, P-A-R-A-D-O-W-S-K-I, on
  21· · · · behalf of BBX Capital Asset Management, LLC.
  22· · · · · · ·MADAM CLERK:· And has Mr. Tatelbaum
  23· · · · checked in yet?
  24· · · · · · ·OPERATOR:· He has not.
  25· · · · · · ·MADAM CLERK:· Is there anyone else present


                          www.phippsreporting.com
                               (888) 811-3408                                 YVer1f
      Case 20-40157-KKS   Doc 104   Filed 08/19/20   Page 17 of 38
Judge Karen Specie
July 23, 2020

                                                                     Page 4
  ·1· ·for this hearing?
  ·2· · · · (No response.)
  ·3· · · · MADAM CLERK:· Thank you.
  ·4· · · · MR. BURNETT:· Good morning.· Jason Burnett
  ·5· ·appearing on behalf of Christine Leoni.· Good
  ·6· ·morning, Your Honor.
  ·7· · · · THE COURT:· Good morning, Mr. Burnett.
  ·8· ·Good morning, counsel.
  ·9· · · · As announced, we are here on two matters.
  10· ·One is the debtor's motion at docket 70 to
  11· ·extend exclusivity.· And the other is the
  12· ·motion to extend time to object to
  13· ·dischargeability and the debtor's discharge at
  14· ·docket number 80.
  15· · · · We will take up docket 70 first.
  16· ·Mr. Wright, exclusivity.
  17· · · · MR. WRIGHT:· Thank you, Your Honor.· Yes.
  18· ·We filed this motion on June 18th at docket
  19· ·entry 70 along with a couple applications to
  20· ·employ professionals in this case to perform
  21· ·appraisals of real estate in addition to
  22· ·valuation of a couple business interests.· Your
  23· ·Honor, I don't believe any objections have been
  24· ·filed.
  25· · · · Due to the timelines of this appraiser and


                          www.phippsreporting.com
                               (888) 811-3408                                 YVer1f
      Case 20-40157-KKS   Doc 104   Filed 08/19/20   Page 18 of 38
Judge Karen Specie
July 23, 2020

                                                                     Page 5
  ·1· ·the valuation consultant that were given to us
  ·2· ·by both of them, we are requesting this
  ·3· ·extension to file a confirmable plan, which we
  ·4· ·do expect to be opposed.· And we do expect
  ·5· ·those values, specifically, to be contested by
  ·6· ·BBX and potentially other creditors.· Once
  ·7· ·those values are obtained, Your Honor, the
  ·8· ·debtor then can proceed with formulating a plan
  ·9· ·and proposing a joint 9019 motion together with
  10· ·his non-filing spouse and perhaps related
  11· ·entities in this case, Your Honor.
  12· · · · So, Your Honor, for those reasons and
  13· ·those stated in the motion that I know the
  14· ·Court has reviewed, we'd request that the Court
  15· ·grant the motion and extend the exclusivity
  16· ·period.
  17· · · · THE COURT:· Thank you very much.
  18· · · · Mr. Rich?
  19· · · · MR. RICH:· Judge, we are in support of the
  20· ·debtor's request and would request that the
  21· ·Court approve the motion.
  22· · · · THE COURT:· Thank you.
  23· · · · Mr. Edwards?
  24· · · · MR. EDWARDS:· Morning, Your Honor.
  25· ·Charles Edwards for the US Trustee.· No


                          www.phippsreporting.com
                               (888) 811-3408                                 YVer1f
      Case 20-40157-KKS   Doc 104   Filed 08/19/20   Page 19 of 38
Judge Karen Specie
July 23, 2020

                                                                     Page 6
  ·1· ·objection to the motion.
  ·2· · · · THE COURT:· Mr. Burnett?
  ·3· · · · MR. BURNETT:· Good morning, Your Honor.
  ·4· ·Jason Burnett for Christine Leoni.· We do not
  ·5· ·oppose the motion.
  ·6· · · · THE COURT:· Ms. Paradowski?
  ·7· · · · MS. PARADOWSKI:· Yes, Your Honor.
  ·8· ·Christina Paradowski for BBX Capital.· We have
  ·9· ·no position as to the motion to extend
  10· ·exclusivity.
  11· · · · THE COURT:· Very well.· There being no
  12· ·written objections, no verbal objections, and
  13· ·there being at least one creditor in support of
  14· ·the motion, I find the motion is well taken and
  15· ·should be granted.· So the motion to extend at
  16· ·docket 70 is granted.· Mr. Wright may submit
  17· ·that order.
  18· · · · MR. WRIGHT:· Thank you, Your Honor.
  19· · · · THE COURT:· Thank you.
  20· · · · We will next turn to the motion to extend
  21· ·time at docket number 80.
  22· · · · Ms. Paradowski?
  23· · · · MS. PARADOWSKI:· Yes.· Thank you, Your
  24· ·Honor.· Again, Christina Paradowski on behalf
  25· ·of BBX Capital Asset Management, LLC.


                          www.phippsreporting.com
                               (888) 811-3408                                 YVer1f
      Case 20-40157-KKS   Doc 104   Filed 08/19/20   Page 20 of 38
Judge Karen Specie
July 23, 2020

                                                                     Page 7
  ·1· · · · This is our motion to extend time to
  ·2· ·object to debtor's discharge or to challenge
  ·3· ·whether certain debts are dischargeable.· And
  ·4· ·knowing that Your Honor has read all of the
  ·5· ·papers filed with regards to this motion, I
  ·6· ·won't regurgitate everything, but just simply
  ·7· ·summarize that the deadline for objecting to
  ·8· ·debtor's discharge or challenging whether
  ·9· ·certain debts are dischargeable was June 29th,
  10· ·2020.
  11· · · · BBX Capital, as stated in our reply in
  12· ·support of our motion, has almost -- since the
  13· ·inception of the bankruptcy case, engaged in
  14· ·due diligence efforts to gather information and
  15· ·review and continue its discovery -- I'm sorry.
  16· ·With regard to the issues in this bankruptcy
  17· ·case, I don't think anybody would say that the
  18· ·bankruptcy case and the issues and transactions
  19· ·and entities involved aren't at least
  20· ·intricate, if not complicated.
  21· · · · In our reply in support of our motion, we
  22· ·detailed the timeline beginning with requests
  23· ·on June 5th, 8th, and 18th to -- I'm sorry,
  24· ·June 1st, 5th, and 8th to the debtor and
  25· ·debtor's various related entities.· We proposed


                          www.phippsreporting.com
                               (888) 811-3408                                 YVer1f
      Case 20-40157-KKS   Doc 104   Filed 08/19/20   Page 21 of 38
Judge Karen Specie
July 23, 2020

                                                                     Page 8
  ·1· ·a deadline of June 22nd for those documents to
  ·2· ·be returned.· Debtor requested an extension
  ·3· ·until July 14th to provide the document.
  ·4· ·Notably, on July 13th and July 16th, debtor
  ·5· ·produced certain documents that, in our view,
  ·6· ·confirmed misrepresentations were made by the
  ·7· ·debtor to BankAtlantic, which is BBX's
  ·8· ·predecessor and interest in debtor's 2008 and
  ·9· ·2009 final statements.
  10· · · · We've also taken a witness statement under
  11· ·oath and we are continuing to conduct due
  12· ·diligent effort in order to investigate and
  13· ·determine the propriety and the basis for
  14· ·filing these complaints to object to discharge
  15· ·or dischargeability.· Debtor's position in its
  16· ·objection seems to be primarily based upon that
  17· ·we have not taken a -- or filed a motion for
  18· ·Rule 2004 examination or taken a Rule 2004
  19· ·examination.
  20· · · · As stated in our reply, Your Honor, while
  21· ·a 2004 exam may not have been discussed yet,
  22· ·our other efforts have indicated due diligence
  23· ·versus investigating the potential bases to
  24· ·object to discharge or dischargeability.
  25· · · · THE COURT:· Thank you.


                          www.phippsreporting.com
                               (888) 811-3408                                 YVer1f
      Case 20-40157-KKS   Doc 104   Filed 08/19/20   Page 22 of 38
Judge Karen Specie
July 23, 2020

                                                                     Page 9
  ·1· · · · Mr. Wright?
  ·2· · · · MR. WRIGHT:· Thank you, Your Honor.
  ·3· ·Yesterday we filed a response to BBX's reply to
  ·4· ·our objection.· I apologize for late filing of
  ·5· ·that, Your Honor, but that was just really a
  ·6· ·one- or two-page response.· And since the Court
  ·7· ·has read the pleadings, I just want to
  ·8· ·highlight what we view to be the most important
  ·9· ·aspect of this issue, which is, Your Honor, at
  10· ·the very latest, even if BBX did not have
  11· ·intricate knowledge of the debtor's financials
  12· ·and business dealings prior to filing the case,
  13· ·on May 6th, when the debtor filed his objection
  14· ·to BBX's motion for authorization to file an
  15· ·adversary proceeding against the debtor's wife,
  16· ·the debtor set forth the same transfers that
  17· ·BBX highlights in its reply, apparently in
  18· ·support of the fact that BBX can file a Section
  19· ·523 action.
  20· · · · However, Your Honor, during the
  21· ·approximately 40 to 50 days after the debtor
  22· ·filed that objection and set forth those
  23· ·transfers to not only BBX but on the record in
  24· ·his bankruptcy case, there was no Section 523
  25· ·action filed.· Which is plenty of time for any


                          www.phippsreporting.com
                               (888) 811-3408                                 YVer1f
      Case 20-40157-KKS   Doc 104   Filed 08/19/20   Page 23 of 38
Judge Karen Specie
July 23, 2020

                                                                     Page 10
  ·1· ·creditor to file a Section 523 action should
  ·2· ·they have wanted to or felt that there was
  ·3· ·merit to such an action.
  ·4· · · · Your Honor, we request that the Court deny
  ·5· ·the motion, at least with respect to any
  ·6· ·ability to file a Section 523 complaint for
  ·7· ·that simple fact.· BBX, I don't think it can be
  ·8· ·disputed, had knowledge at the very latest,
  ·9· ·again, on May 6th in this bankruptcy case, and
  10· ·the deadline to file the complaint against the
  11· ·debtor to determine dischargeability or object
  12· ·to his discharge was June 29th, 2020.
  13· · · · Your Honor, so I won't belabor the point
  14· ·on that.· That is simply our position that
  15· ·there is -- similar to the Tumbleson case, the
  16· ·creditor here had sufficient knowledge well in
  17· ·advance of the deadline and the fact that they
  18· ·did not take a 2004 examination, in our view,
  19· ·only shows that they did have that knowledge
  20· ·and did not -- maybe they didn't deem it
  21· ·necessary to take a 2004 examination, Your
  22· ·Honor, so we frankly are surprised that there
  23· ·was no complaint filed timely.· And, Your
  24· ·Honor, we request that the Court not entertain
  25· ·an extension in this case.


                          www.phippsreporting.com
                               (888) 811-3408                                  YVer1f
      Case 20-40157-KKS   Doc 104   Filed 08/19/20   Page 24 of 38
Judge Karen Specie
July 23, 2020

                                                                     Page 11
  ·1· · · · THE COURT:· All right.· Thank you very
  ·2· ·much.
  ·3· · · · Would -- Mr. Rich, do you care to be heard
  ·4· ·on this particular issue?
  ·5· · · · MR. RICH:· Yes, Judge, if I may.· Thank
  ·6· ·you.
  ·7· · · · Judge, as a creditor in this case we would
  ·8· ·support the debtor's position.· We believe the
  ·9· ·debtor's reply is well founded and reasonable.
  10· ·As the Court is probably aware and has heard
  11· ·previously, there's a longstanding history
  12· ·between BBX and the debtor, multiple business
  13· ·entities, some of which my firm was involved in
  14· ·the representation of dating back to -- excuse
  15· ·me.· Sorry, Judge.· Dating back well over ten
  16· ·years.· It's our belief that BBX has had access
  17· ·and full access to information regarding the
  18· ·debtor, the debtor's financial situation for
  19· ·all of this time.· And my firm was involved in
  20· ·those negotiations and the forbearance
  21· ·agreement that was at issue here.· And from our
  22· ·standpoint, when BBX needed information, the
  23· ·debtor provided it.
  24· · · · We would also add, Judge, that the
  25· ·reference to a witness statement, which was not


                          www.phippsreporting.com
                               (888) 811-3408                                  YVer1f
      Case 20-40157-KKS   Doc 104   Filed 08/19/20   Page 25 of 38
Judge Karen Specie
July 23, 2020

                                                                         Page 12
  ·1· ·attached to the reply filed by BBX, we think is
  ·2· ·inappropriate and not acceptable under these
  ·3· ·circumstances.· We would offer, Judge, that
  ·4· ·Mr. Leoni has demonstrated his efforts to
  ·5· ·settle with creditors.· And we think the record
  ·6· ·in this case will show that.· And the record in
  ·7· ·other bankruptcy cases before this Court shows
  ·8· ·his efforts to settle with creditors, and that
  ·9· ·testimony would be contrary to that unattached
  10· ·witness statement.· But, Judge, we think BBX
  11· ·has had all the information they need for years
  12· ·and the extension should not be granted.
  13· · · · THE COURT:· Thank you very much.
  14· · · · Mr. Edwards, does the US Trustee wish to
  15· ·be heard?
  16· · · · MR. EDWARDS:· No, Your Honor.· Thank you.
  17· · · · THE COURT:· Mr. Burnett, would you care to
  18· ·be heard on this issue?
  19· · · · MR. BURNETT:· Thank you, You Honor.                      I
  20· ·would just echo the comments of both debtor's
  21· ·counsel and Mr. Rich and oppose the extension.
  22· · · · Thank you.
  23· · · · THE COURT:· Ms. Paradowski, anything
  24· ·further?· And in particular, would you kindly
  25· ·address the debtor's point that May 6th, 2020


                          www.phippsreporting.com
                               (888) 811-3408                                      YVer1f
      Case 20-40157-KKS   Doc 104   Filed 08/19/20   Page 26 of 38
Judge Karen Specie
July 23, 2020

                                                                     Page 13
  ·1· ·debtor filed a pleading in this case that
  ·2· ·listed the transfers that apparently BBX wishes
  ·3· ·to conduct additional discovery into?
  ·4· · · · MS. PARADOWSKI:· Yes, Your Honor.· With
  ·5· ·regard to the question that Your Honor just
  ·6· ·specifically posed with regard to the motion
  ·7· ·that was filed, those relate to transfers made
  ·8· ·from the debtor to debtor's spouse, and that is
  ·9· ·the crux of the complaint that BBX Capital is
  10· ·seeking pursuant to that motion.· But, as
  11· ·stated in our reply, on July 13th and July
  12· ·16th, BBX Capital received documents confirming
  13· ·that there were misrepresentations made in
  14· ·debtor's 2008 and 2009 personal financial
  15· ·statement.· So, it goes beyond the allegations
  16· ·made or that we proposed to make in the
  17· ·adversary complaint that we are seeking
  18· ·authority to file.
  19· · · · Additionally, even if BBX Capital has some
  20· ·financial documents or some pieces to the
  21· ·puzzle, the picture is still coming into focus,
  22· ·and so that's why additional discovery has been
  23· ·undertaken.· And as documents are coming in,
  24· ·the picture is starting to come into better
  25· ·focus.· So the arguments made that BBX Capital


                          www.phippsreporting.com
                               (888) 811-3408                                  YVer1f
      Case 20-40157-KKS   Doc 104   Filed 08/19/20   Page 27 of 38
Judge Karen Specie
July 23, 2020

                                                                     Page 14
  ·1· ·has had financial document, BBX may have had
  ·2· ·some financial documents, but as others are
  ·3· ·coming in, the position is becoming clearer.
  ·4· · · · And finally, I'll note, Your Honor, that
  ·5· ·debtor -- the debtor in his objections stated
  ·6· ·that it would be prejudice because it would
  ·7· ·have to defend an adversary proceeding while
  ·8· ·proposing a confirmable plan.· I don't believe
  ·9· ·that debtor's position there is well founded
  10· ·because that would be the same case even if we
  11· ·had filed it by the June 29th deadline.· And
  12· ·this is even more so considering now that there
  13· ·has been an extension of the exclusivity period
  14· ·to propose the Chapter 11 plan.
  15· · · · So, for those reasons, Your Honor, we
  16· ·would ask that the motion for an extension be
  17· ·granted.
  18· · · · THE COURT:· All right.· Thank you very
  19· ·much.· I am going to take just a couple of
  20· ·minutes and I'll be right back with everyone.
  21· · · · (Brief recess from 10:49 a.m. to 10:50
  22· ·a.m.)
  23· · · · THE COURT:· All right.· Thank you,
  24· ·counsel.· I am going to take this under
  25· ·advisement, but I don't intend to take a very


                          www.phippsreporting.com
                               (888) 811-3408                                  YVer1f
      Case 20-40157-KKS   Doc 104   Filed 08/19/20   Page 28 of 38
Judge Karen Specie
July 23, 2020

                                                                     Page 15
  ·1· ·long time to make a ruling on this motion.                    I
  ·2· ·think, as to objection to debtor's discharge,
  ·3· ·the motion should be granted in part.· And the
  ·4· ·creditor is given 60 more days from the
  ·5· ·original deadline of June 29, 2020 within which
  ·6· ·to file a complaint objecting to the debtor's
  ·7· ·discharge.
  ·8· · · · With respect to dischargeability under
  ·9· ·523, both of you have cited a couple of my
  10· ·prior cases, and it is my normal philosophy
  11· ·that where the creditors -- you know, in a 523
  12· ·situation, for the most part, the facts germane
  13· ·to any cause of action for non-dischargeability
  14· ·have occurred well before the debtor filed its
  15· ·petition.· On the other hand, facts pertaining
  16· ·to objections to discharge sometimes evolve or
  17· ·come out post-petition.· So, I'm going to take
  18· ·under consideration whether or not this motion
  19· ·should be granted or denied on the basis of
  20· ·523.· And I anticipate being able to make a
  21· ·ruling in the next week to ten days at most.
  22· · · · Thank you very much.· This hearing is
  23· ·concluded.
  24· · · · (Hearing concluded at 10:52 a.m.)
  25· · · · · · · · · · *· ·*· ·*


                          www.phippsreporting.com
                               (888) 811-3408
        Case 20-40157-KKS   Doc 104   Filed 08/19/20   Page 29 of 38
Judge Karen Specie
July 23, 2020

                                                                       Page 16
  ·1· · · · · · · · · · ·COURT CERTIFICATE

  ·2

  ·3

  ·4· ·STATE OF FLORIDA

  ·5· ·COUNTY OF LEON

  ·6· · · · · · ·I, Tracy Brown, certify that I was

  ·7· · · · authorized to and did stenographically report

  ·8· · · · the foregoing telephonic proceedings, and that

  ·9· · · · the transcript is a true and complete record of

  10· · · · my stenographic notes.

  11

  12· · · · · · ·Dated this 25th day of July, 2020.

  13

  14

  15· ·_________________________

  16·    ·TRACY L. BROWN
  · ·    ·1551 Forum Place, Suite 200-E
  17·    ·West Palm Beach, FL· 33401
  · ·    ·888-811-3408
  18

  19

  20

  21

  22

  23

  24

  25


                            www.phippsreporting.com
                                 (888) 811-3408
      Case 20-40157-KKS   Doc 104   Filed 08/19/20       Page 30 of 38
Judge Karen Specie
July 23, 2020                                                                        1

                     22nd                  8th                       agreement
            1          8:1                   7:23,24                   11:21
                     29                                              allegations
  10:35
                       15:5                          9                 13:15
    3:1
                     29th                                            announced
  10:49                                    9019
                       7:9 10:12                                       4:9
    14:21                                    5:9
                       14:11                                         anticipate
  10:50
                                                     A                 15:20
    14:21
                              4                                      apologize
  10:52
                                           a.m.                        9:4
    15:24            40
                                             3:2 14:21,22
                       9:21                                          apparently
  11                                         15:24
                                                                       9:17 13:2
    3:4 14:14
                                           ability
                              5                                      appearing
  13th                                       10:6
                                                                       4:5
    8:4 13:11
                     50                    acceptable
                                                                     applications
  14th                 9:21                  12:2
                                                                       4:19
    8:3
                     523                   access
                                                                     appraisals
  16th                 9:19,24 10:1,         11:16,17
                                                                       4:21
    8:4 13:12          6 15:9,11,20        action
                                                                     appraiser
  18th               5th                     9:19,25 10:1,
                                                                       4:25
    4:18 7:23          7:23,24               3 15:13
                                                                     approve
  1st                                      add
                                                                       5:21
    7:24                      6              11:24
                                                                     approximately
                                           addition
                     60                                                9:21
            2                                4:21
                       15:4                                          arguments
  20-40157                                 additional
                     6th                                               13:25
    3:5                                      13:3,22
                       9:13 10:9                                     aspect
  2004                 12:25               Additionally
                                                                       9:9
    8:18,21                                  13:19
                                                                     Asset
    10:18,21                  7            address
                                                                       3:21 6:25
  2008                                       12:25
                     70                                              attached
    8:8 13:14                              advance
                       4:10,15,19                                      12:1
  2009                                       10:17
                       6:16                                          authority
    8:9 13:14                              adversary
                                                                       13:18
  2020                                       9:15 13:17
                              8                                      authorization
    7:10 10:12                               14:7
                                                                       9:14
    12:25 15:5       80                    advisement
                       4:14 6:21             14:25                   aware



                          www.phippsreporting.com
                               (888) 811-3408
      Case 20-40157-KKS   Doc 104   Filed 08/19/20   Page 31 of 38
Judge Karen Specie
July 23, 2020                                                                      2

    11:10             11:16                checked               contested
                     Berger                  3:23                  5:5
            B          3:13,14             Christina             continue
                     Brian                   3:20 6:8,24           7:15
  back
                       3:13                Christine             continuing
    11:14,15
                     Burnett                 4:5 6:4               8:11
    14:20
                       4:4,7 6:2,3,4       circumstances         contrary
  Bankatlantic
                       12:17,19              12:3                  12:9
    8:7
                     business              cited                 counsel
  bankruptcy
                       4:22 9:12             15:9                  4:8 12:21
    7:13,16,18
                       11:12               clearer                 14:24
    9:24 10:9
    12:7             Byron                   14:3                couple
                       3:9                 CLERK                   4:19,22 14:19
  based
                                             3:3,11,15,18,         15:9
    8:16
                              C              22,25 4:3           Court
  bases
                                           comments                3:3,5 4:7
    8:23             Capital
                                             12:20                 5:14,17,21,22
  basis                3:21 6:8,25
                                                                   6:2,6,11,19
    8:13 15:19         7:11 13:9,12,       complaint
                                                                   8:25 9:6
                       19,25                 10:6,10,23
  BBX                                                              10:4,24 11:1,
                                             13:9,17 15:6
    3:21 5:6 6:8,    care                                          10 12:7,13,
    25 7:11 9:10,      11:3 12:17          complaints              17,23 14:18,
    17,18,23 10:7                            8:14                  23
                     case
    11:12,16,22        3:5 4:20 5:11       complicated           Courtcall
    12:1,10 13:2,      7:13,17,18            7:20                  3:8
    9,12,19,25         9:12,24 10:9,       concluded             creditor
    14:1               15,25 11:7            15:23,24              6:13 10:1,16
  BBX's                12:6 13:1           conduct                 11:7 15:4
    8:7 9:3,14         14:10                 8:11 13:3           creditors
  began              cases                 confirmable             5:6 12:5,8
    3:1                12:7 15:10            5:3 14:8              15:11
  beginning          challenge             confirmed             crux
    7:22               7:2                   8:6                   13:9
  behalf             challenging           confirming
    3:14,21 4:5        7:8                   13:12                        D
    6:24             Chapter               consideration
  belabor              3:4 14:14                                 dating
                                             15:18
    10:13                                                          11:14,15
                     Charles               consultant
  belief               3:17 5:25                                 days
                                             5:1


                          www.phippsreporting.com
                               (888) 811-3408
      Case 20-40157-KKS   Doc 104   Filed 08/19/20   Page 32 of 38
Judge Karen Specie
July 23, 2020                                                                      3

    9:21 15:4,21     diligence              5:23,24,25               20 7:1
  deadline             7:14 8:22            12:14,16             extension
    7:7 8:1          diligent              effort                  5:3 8:2 10:25
    10:10,17           8:12                  8:12                  12:12,21
    14:11 15:5       discharge             efforts                 14:13,16
  dealings             4:13 7:2,8            7:14 8:22
    9:12               8:14,24 10:12         12:4,8                       F
  debtor               15:2,7,16           employ
                                                                 fact
    5:8 7:24 8:2,    dischargeabilit         4:20
                                                                   9:18 10:7,17
    4,7 9:13,16,     y                     engaged
                                                                 facts
    21 10:11           3:7 4:13              7:13
                                                                   15:12,15
    11:12,18,23        8:15,24 10:11
                                           entertain
    13:1,8 14:5        15:8                                      felt
                                             10:24
    15:14                                                          10:2
                     dischargeable
                                           entities
  debtor's             7:3,9                                     file
                                             5:11 7:19,25
    4:10,13 5:20                                                   5:3 9:14,18
                     discovery               11:13
    7:2,8,25 8:8,                                                  10:1,6,10
                       7:15 13:3,22
    15 9:11,15                             entry                   13:18 15:6
                     discussed               4:19
    11:8,9,18                                                    filed
                       8:21
    12:20,25                               estate                  4:18,24 7:5
    13:8,14 14:9     disputed                4:21                  8:17 9:3,13,
    15:2,6             10:8
                                           evolve                  22,25 10:23
  debts              docket                  15:16                 12:1 13:1,7
    7:3,9              4:10,14,15,18                               14:11 15:14
                                           exam
                       6:16,21
  deem                                       8:21                filing
    10:20            document                                      8:14 9:4,12
                                           examination
                       8:3 14:1
  defend                                     8:18,19             final
    14:7             documents               10:18,21              8:9
                       8:1,5 13:12,
  demonstrated                             exclusivity           finally
                       20,23 14:2
    12:4                                     3:6 4:11,16           14:4
                     due                     5:15 6:10
  denied                                                         financial
                       4:25 7:14             14:13
    15:19                                                          11:18 13:14,
                       8:11,22
                                           excuse                  20 14:1,2
  deny
    10:4                                     11:14               financials
                               E
                                           expect                  9:11
  detailed
    7:22             echo                    5:4                 find
                       12:20               extend                  6:14
  determine
    8:13 10:11       Edwards                 3:6,7 4:11,12       firm
                       3:15,16,17            5:15 6:9,15,          11:13,19



                          www.phippsreporting.com
                               (888) 811-3408
      Case 20-40157-KKS   Doc 104   Filed 08/19/20       Page 33 of 38
Judge Karen Specie
July 23, 2020                                                                          4

  focus              highlights             8:23                     latest
    13:21,25           9:17                involved                    9:10 10:8
  forbearance        history                 7:19 11:13,19           Leoni
    11:20              11:11               issue                       3:4,10 4:5
  formulating        Honor                   9:9 11:4,21               6:4 12:4
    5:8                3:12,16 4:6,          12:18                   listed
  founded              17,23 5:7,11,       issues                      13:2
    11:9 14:9          12,24 6:3,7,          7:16,18                 LLC
                       18,24 7:4                                       3:21 6:25
  frankly
                       8:20 9:2,5,9,
    10:22                                            J               long
                       20 10:4,13,
  full                                                                 15:1
                       22,24 12:16,        Jason
    11:17              19 13:4,5                                     longstanding
                                             4:4 6:4
                       14:4,15                                         11:11
                                           joint
            G        Honorable               5:9
                       3:3                                                    M
  gather                                   Judge
    7:14                                     5:19 11:5,7,            MADAM
                               I             15,24 12:3,10             3:3,11,15,18,
  germane
    15:12                                  July                        22,25 4:3
                     important
  Good                 9:8                   8:3,4 13:11             made
    3:9,12,16,19                           June                        8:6 13:7,13,
                     inappropriate
    4:4,5,7,8 6:3                            4:18 7:9,23,              16,25
                       12:2
  grant                                      24 8:1 10:12            make
                     inception
    5:15                                     14:11 15:5                13:16 15:1,20
                       7:13
  granted                                                            Management
                     information
    6:15,16 12:12                                    K                 3:21 6:25
                       7:14 11:17,22
    14:17 15:3,19      12:11                                         matters
                                           kindly
                                                                       4:9
                     intend                  12:24
            H          14:25                                         merit
                                           knowing
                                                                       10:3
  hand               interest                7:4
                       8:8                                           minutes
    15:15                                  knowledge
                                                                       14:20
  heard              interests               9:11 10:8,16,
                       4:22                  19                      misrepresentati
    11:3,10
                                                                     ons
    12:15,18         intricate
                                                     L                 8:6 13:13
  hearing              7:20 9:11
                                                                     morning
    4:1 15:22,24     investigate           late                        3:9,12,16,19
  highlight            8:12                  9:4                       4:4,6,7,8
    9:8              investigating                                     5:24 6:3


                          www.phippsreporting.com
                               (888) 811-3408
      Case 20-40157-KKS   Doc 104    Filed 08/19/20   Page 34 of 38
Judge Karen Specie
July 23, 2020                                                                     5

  motion             objecting              part                  potential
    3:6 4:10,12,       7:7 15:6               15:3,12               8:23
    18 5:9,13,15,    objection              perform               potentially
    21 6:1,5,9,        6:1 8:16 9:4,          4:20                  5:6
    14,15,20 7:1,      13,22 15:2           period                predecessor
    5,12,21 8:17
                     objections               3:6 5:16              8:8
    9:14 10:5
                       4:23 6:12              14:13               prejudice
    13:6,10 14:16
                       14:5 15:16           personal                14:6
    15:1,3,18
                     obtained                 13:14               present
  multiple
                       5:7                  pertaining              3:25
    11:12
                     occurred                 15:15               previously
                       15:14                petition                11:11
            N
                     offer                    15:15               primarily
  needed               12:3                 philosophy              8:16
    11:22            one-                     15:10               prior
  negotiations         9:6                  picture                 9:12 15:10
    11:20            OPERATOR                 13:21,24            proceed
  non-                 3:24                 pieces                  5:8
  dischargeabilit    oppose                   13:20               proceeding
  y                    6:5 12:21            plan                    9:15 14:7
    15:13
                     opposed                  5:3,8 14:8,14       proceedings
  non-filing           5:4                  pleading                3:1
    5:10
                     order                    13:1                produced
  normal               6:17 8:12            pleadings               8:5
    15:10
                     original                 9:7                 professionals
  Notably              15:5                 plenty                  4:20
    8:4
                                              9:25                propose
  note                        P             point                   14:14
    14:4
                                              10:13 12:25         proposed
  number             P-A-R-A-D-O-W-
                     S-K-I                  posed                   7:25 13:16
    3:5 4:14 6:21
                       3:20                   13:6                proposing
                     papers                 position                5:9 14:8
            O
                       7:5                    6:9 8:15            propriety
  oath                                        10:14 11:8            8:13
                     Paradowski
    8:11                                      14:3,9
                       3:18,19,20                                 provide
  object               6:6,7,8,22,          post-petition           8:3
    3:7 4:12 7:2       23,24 12:23            15:17
                                                                  provided
    8:14,24 10:11      13:4


                          www.phippsreporting.com
                               (888) 811-3408
      Case 20-40157-KKS   Doc 104   Filed 08/19/20    Page 35 of 38
Judge Karen Specie
July 23, 2020                                                                       6

    11:23            reply                 Section                statement
  pursuant             7:11,21 8:20          9:18,24 10:1,          8:10 11:25
    13:10              9:3,17 11:9           6                      12:10 13:15
                       12:1 13:11          seeking                statements
  puzzle
    13:21            representation          13:10,17               8:9
                       11:14               session                States
            Q        request                 3:4                    3:17
                       5:14,20 10:4,       set                    Steven
  question             24                    9:16,22                3:4,10
    13:5
                     requested             settle                 submit
                       8:2                   12:5,8                 6:16
            R
                     requesting            show                   sufficient
  R-I-C-H              5:2                   12:6                   10:16
    3:13             requests              shows                  summarize
  read                 7:22                  10:19 12:7             7:7
    7:4 9:7          respect               similar                support
  real                 10:5 15:8             10:15                  5:19 6:13
    4:21             response              simple                   7:12,21 9:18
  reasonable           4:2 9:3,6             10:7                   11:8
    11:9             returned              simply                 surprised
  reasons              8:2                   7:6 10:14              10:22
    5:12 14:15       review                Singerman
  received             7:15                  3:13,14                       T
    13:12            reviewed              situation              Tatelbaum
  recess               5:14                  11:18 15:12            3:22
    14:21            Rich                  specifically           ten
  record               3:11,12,13            5:5 13:6               11:15 15:21
    9:23 12:5,6        5:18,19 11:3,
                                           spouse                 testimony
                       5 12:21
  reference                                  5:10 13:8              12:9
    11:25            Rule
                                           standpoint             time
                       8:18
  regard                                     11:22                  3:7 4:12 6:21
    7:16 13:5,6      ruling
                                           starting                 7:1 9:25
                       15:1,21
  regurgitate                                13:24                  11:19 15:1
    7:6                                    stated                 timeline
                              S
  relate                                     5:13 7:11              7:22
    13:7             Scheduled               8:20 13:11           timelines
  related              3:8                   14:5                   4:25
    5:10 7:25


                          www.phippsreporting.com
                               (888) 811-3408
      Case 20-40157-KKS   Doc 104    Filed 08/19/20   Page 36 of 38
Judge Karen Specie
July 23, 2020                                                         7

  timely
    10:23                      W
  transactions
                     wanted
    7:18
                       10:2
  transfers
                     week
    9:16,23 13:2,
                       15:21
    7
                     wife
  Trustee
                       9:15
    3:17 5:25
                     wishes
    12:14
                       13:2
  Tumbleson
                     Wright
    10:15
                       3:8,9 4:16,17
  turn
                       6:16,18 9:1,2
    6:20
                     written
  two-page
                       6:12
    9:6

                               Y
            U
                     years
  unattached
                       11:16 12:11
    12:9
                     Yesterday
  undertaken
                       9:3
    13:23
  United
    3:17


            V

  valuation
    4:22 5:1
  values
    5:5,7
  verbal
    6:12
  versus
    8:23
  view
    8:5 9:8 10:18




                          www.phippsreporting.com
                               (888) 811-3408
Case 20-40157-KKS   Doc 104   Filed 08/19/20   Page 37 of 38




                                                               C. Leoni 000858

                        EXHIBIT B
Case 20-40157-KKS   Doc 104   Filed 08/19/20   Page 38 of 38




                                                               C. Leoni 000859
